           CASE 0:21-cv-01267-SRN-TNL Doc. 18 Filed 07/29/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



 CAIR FOUNDATION, INC., D/B/A COUNCIL ON                CIVIL NO. 21-CV-1267 (SRN/TNL)
 AMERICAN-ISLAMIC RELATIONS, AND CAIR,

                          PLAINTIFF,
                                                           PRETRIAL SCHEDULING
 V.                                                               ORDER

 ASMA LORI HAIDRI SAROYA, A/K/A LORI
 SAROYA, ASMA SAROYA, LORI HAIDRI, LORI
 HAIDRI-SAROYA, AND L.H.,

                          DEFENDANT.




       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of this
Court, and in order to secure the just, speedy, and less expensive determination of this action, the
following schedule shall govern these proceedings. This schedule may be modified only upon
formal motion and a showing of good cause as required by D. Minn. LR 16.3.

      1. Fact Discovery

            a. All pre-discovery disclosures required by Fed. R. Civ. P. 26(a)(1) shall be
               completed on or before August 19, 2021.

            b. Fact discovery shall be commenced in time to be completed on or before August 1,
               2022.

            c. No more than 25 Interrogatories, counted in accordance with Fed. R. Civ. P. 33(a),
               shall be served by any party.

            d. Each party agrees to abide by the Federal Rules of Civil Procedure and the Local
               Rules with respect to Document Requests.

            e. Each party agrees to abide by the Federal Rules of Civil Procedure and the Local
               Rules with respect to Requests for Admission.

            f. No more than ten depositions, excluding expert witness depositions, shall be taken
               by any party.




                                                 1
     CASE 0:21-cv-01267-SRN-TNL Doc. 18 Filed 07/29/21 Page 2 of 6




      g. On or before August 13, 2021, the parties shall jointly CM/ECF file a proposed
         stipulated Protective Order for the Court’s review. The sealing of entire pleadings,
         memoranda of law, exhibits, and the like is strongly discouraged. No document
         shall be filed under seal unless such document or information therein is genuinely
         confidential and/or there are compelling reasons to do so. Any party seeking to file
         a document under seal shall specifically review each document and the information
         therein to limit sealing only to the extent necessary. If a party files a document
         containing confidential information with the Court, it shall do so in compliance
         with the Electronic Case Filing Procedures for the District of Minnesota and Local
         Rule 5.6. Any joint motion made pursuant to Local Rule 5.6 before United
         States Magistrate Judge Tony N. Leung shall conform to Exhibit A attached
         hereto. Counsel shall provide the Court with two courtesy copies of the unredacted
         documents with the redacted information highlighted in yellow.

      h. Any party claiming privilege or protection of trial-preparation materials shall serve
         on the party seeking discovery a privilege log that complies with the requirements
         in Fed. R. Civ. P. 26(b)(5).

2. ESI Discovery Plan

      a. The parties shall preserve all electronic documents that bear on any claims,
         defenses, or the subject matter of the lawsuit.

3. Expert Discovery

      a. Each side may call no more than two expert witnesses.

      b. Each side shall take no more than one deposition per expert.

      c. Disclosure of the identity of expert witnesses under Fed. R. Civ. P. 26(a)(2)(A) and
         the full disclosures required by Fed. R. Civ. P. 26(a)(2)(B), accompanied by the
         written report prepared and signed by the expert witness, shall be made as follows:

              i. Plaintiff
                     1. Identification by Plaintiff on or before August 15, 2022.
                     2. Report by Plaintiff on or before September 15, 2022.
                     3. Rebuttal witness and reports shall be disclosed on or before
                         November 1, 2022.

             ii. Defendant
                    1. Identification by Defendant on or before August 15, 2022.
                    2. Report by Defendant on or before September 15, 2022.
                    3. Rebuttal witness and reports shall be disclosed on or before
                       November 1, 2022.




                                           2
     CASE 0:21-cv-01267-SRN-TNL Doc. 18 Filed 07/29/21 Page 3 of 6




      d. Expert discovery, including depositions, shall be completed on or before December
         15, 2022.

4. Non-Dispositive Motions

      a. Non-dispositive motions may be scheduled for hearing by calling the Court’s
         Courtroom Deputy at 612-664-5470.

      b. All motions which seek to amend the pleadings, including without limitation, a
         motion for leave to amend to add parties must be served on or before May 1, 2022.

      c. Motions for leave to amend to add punitive damage claims must be served and filed
         on or before April 15, 2022.

      d. Except as to non-dispositive motion deadlines specifically set forth elsewhere in
         this Order, all non-dispositive motions and supporting documents, including those
         which relate to discovery, shall be served and filed on or before August 1, 2022.

      e. All non-dispositive motions and supporting documents which relate to expert
         discovery shall be filed and served on or before December 15, 2022.

      f. Prior to scheduling any non-dispositive motion, parties are strongly encouraged to
         consider whether the motion, including motions relating to discovery and
         scheduling, can be informally resolved through telephone conference with the
         Magistrate Judge. All non-dispositive motions shall be scheduled, filed and served
         in compliance with the Electronic Case Filing Procedures for the District of
         Minnesota and in compliance with D. Minn. LR 7.1 and 37.1.

      g. At the Rule 16 Scheduling Conference, the Court advised the parties that it is
         willing to resolve non-dispositive disputes between the parties on an informal basis
         via a telephone conference. However, before the Court will agree to proceed with
         this informal resolution mechanism, the "meet and confer" required by Fed. R. Civ.
         P. 37(a)(1) and D. Minn. LR 37.1 must have taken place, and all parties to the
         dispute must agree to use this informal resolution process as the very nature of the
         process is such that the parties are giving up rights they would otherwise have (e.g.,
         the dispute is heard over the phone; there is no recording or transcript of the phone
         conversation; no briefs, declarations or sworn affidavits are filed). If the parties do
         agree to use this informal resolution process, one of the parties shall contact
         Magistrate Judge Leung’s chambers to schedule the conference. The parties shall
         submit short letters prior to the conference to set forth their respective positions.
         The requesting party shall submit its letter 7 days prior to the conference; the
         responding party shall submit its letter 4 days prior to the conference. The Court
         will read the written submissions of the parties before the phone conference, hear
         arguments of counsel at the conference, and if no one changes their decision during
         the phone conference regarding their willingness to participate in this informal
         resolution process, the Court will issue its decision at the conclusion of the phone
         conference or shortly after the conference. Depending on the nature of the dispute,


                                            3
     CASE 0:21-cv-01267-SRN-TNL Doc. 18 Filed 07/29/21 Page 4 of 6




          the Court may or may not issue a written order. If there is no agreement to resolve
          a dispute through this informal resolution process, then the dispute must be
          presented to the Court via formal motion and hearing.

5. Dispositive Motions

      a. All dispositive motions shall be scheduled by December 15, 2022.

      b. Counsel for the moving party shall contact Judge Susan Richard Nelson’s
         Courtroom Deputy at 651-848-1970 no later than the date in Section 5a to
         schedule a hearing for a dispositive motion, if any. Counsel are reminded that at
         least two (2) to three (3) months advance notice is necessary to place a dispositive
         motion on the calendar. All dispositive motions and supporting papers (motion,
         notice of motion, memorandum of law, affidavits and exhibits and proposed
         order) shall be filed and served in compliance with the Electronic Case Filing
         Procedures for the District of Minnesota and in compliance with Local Rule 7.1;
         however, unless otherwise directed by the Court, the moving party’s motion
         papers shall not be filed until forty-two (42) days prior to the scheduled hearing
         date.

          When a motion, response, or reply brief is filed on CM/ECF, two (2) paper
          courtesy copies (three-hole punched, with dividers clearly marked between
          exhibits) of the pleading and all supporting documents shall be mailed or
          delivered to the Courtroom Deputy at the same time as the documents are posted
          on CM/ECF.

          Notwithstanding the foregoing, no party shall file a dispositive motion before the
          close of discovery without first obtaining permission from the undersigned.
          Permission shall be sought by electronically filing a letter of no more than three
          (3) pages briefly setting forth the basis for the motion, whether discovery relating
          to the issue or issues to be addressed by the motion is complete, and why judicial
          efficiency would be served by allowing the motion to proceed at this time. The
          other party or parties may file brief letters in support of or in response to the
          request. Denial of a request for permission to file an early dispositive motion shall
          not be taken as an indication of the Court’s view about the merits of the proposed
          motion.

6. Status & Settlement Conferences

      a. The parties shall appear for a settlement conference with the Court on November
         21, 2022 at 10:00 a.m.

      b. On or shortly before October 22, 2021, January 21, 2022, May 18, 2022, August
         24, 2022, and October 7, 2022, counsel for each party shall submit
         CONFIDENTIAL letters to the Court setting forth with reasonable specificity the
         status of the case; the relative strengths and weaknesses of each party’s position; an



                                            4
         CASE 0:21-cv-01267-SRN-TNL Doc. 18 Filed 07/29/21 Page 5 of 6




              update of efforts toward settlement; the last settlement positions of the parties;
              whether a settlement conference with a private mediator or the court would be
              productive; and a litigation budget. Each letter shall not exceed three pages. On or
              shortly before the date each such letter is due, counsel for the parties shall meet and
              confer to discuss the status of the case and discuss settlement.

          c. A final settlement conference shall be scheduled by the Court on a later date when
             needed.

   7. Trial

          a. This case shall be ready for a Jury trial on April 15, 2023.

          b. Anticipated length of trial is ten days.

   8. Prior Orders and Remedies

          a. All prior consistent orders remain in full force and effect.

          b. Failure to comply with any provision of this Order or any other prior consistent
             Order shall subject the non-complying party, non-complying counsel and/or the
             party such counsel represents to any and all appropriate remedies, sanctions and the
             like, including without limitation: assessment of costs, fines and attorneys’ fees and
             disbursements; waiver of rights to object; exclusion or limitation of witnesses,
             testimony, exhibits and other evidence; striking of pleadings; complete or partial
             dismissal with prejudice; entry of whole or partial default judgment; and/or any
             other relief that this Court may from time to time deem appropriate.



       IT IS SO ORDERED.


Dated: July 29, 2021                                         s/Tony N. Leung
                                                     Magistrate Judge Tony N. Leung
                                                     United States District Court
                                                     District of Minnesota

                                                     CAIR Foundation, Inc. v. Saroya
                                                     21-cv-1267 SRN/TNL




                                                5
CASE 0:21-cv-01267-SRN-TNL Doc. 18 Filed 07/29/21 Page 6 of 6
